AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                  Eastern District
                                                  __________       of North
                                                               District     Carolina
                                                                        of __________


                     MANUEL TORRES                                 )
                             Plaintiff                             )
                                v.                                 )      Case No.    5:19-cv-00327-FL
              TRACY LYNN CARTER, et. al.                           )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          DEFENDANT, TOWN OF APEX, NORTH CAROLINA                                                                              .


Date:          09/12/2019                                                                   /s/ Janean B. Dunn
                                                                                             Attorney’s signature


                                                                                         Janean B. Dunn (50071)
                                                                                         Printed name and bar number


                                                                                           Jackson Lewis P.C.
                                                                                     3737 Glenwood Avenue, Suite 450
                                                                                            Raleigh, NC 27612
                                                                                                   Address

                                                                                      janean.dunn@jacksonlewis.com
                                                                                               E-mail address

                                                                                              (919) 760-6460
                                                                                              Telephone number

                                                                                              (919) 760-6461
                                                                                                FAX number


            Print                        Save As...                                                                    Reset




                       Case 5:19-cv-00327-FL Document 14 Filed 09/12/19 Page 1 of 1
